Me. Justice Seaes delivered the opinion of the court. This suit was originally commenced before a justice of the peace, against appellants, James Larney, a constable, and his sureties on his official bond, for the failure of said Larney to take sufficient security on a replevin bond before executing a writ of replevin. The case was appealed to the County Court, where a trial was had by the court with a jury. The plaintiff, appellee, recovered judgment. From that judgment appellants prosecute this appeal. Only two of the grounds of error relied upon by appellants need be considered. First, that the court erred in the giving of the first, second' and third instructions tendered by appellee; and, secondly, that no damages eould be properly assessed in this suit upon the official bond for value .of goods taken on the replevin writ, because, it is claimed, the replevin suit was not tried upon its merits and there has been no suit upon the replevin bond. The objection urged to the instructions in question is, that they make the constable an insurer of the sufficiency of the surety on the bond, irrespective of the degree of care which he may have exercised in examining as to the surety. The first of the instructions in question is as follows: “ The jury are instructed that it was the duty of the defendant, James Larney, before executing the writ of replevin, to take a replevin bond with sufficient security in double the value of the property about to be replevied, and unless the defendant, James Larney, did take such security, the jury should find for the plaintiff.” The second and third instructions are subject to the.sauie objection. It is argued by counsel for appellants that the element of care and diligence on the part of the officer is ignored in these instructions, and that the jury are in effect informed that if the officer failed to secure a bond with sufficient security, then they were to find for the plaintiff, without regard to evidence tending to show that the officer had exercised such care and diligence and sound judgment as the law required of him. In other words, the complaint is that the instructions make the officer an insurer of the sufficiency of the surety, and hence are erroneous. By Section 12 of Chapter 119, Rev. Stat., it is provided that if the officer shall return an insufficient bond he shall be held liable, etc. The authorities are not altogether in harmony as to the liability imposed upon the officer in this behalf. There are authorities which hold in effect, in construing statutes like the one here in question, that the officer is answerable for the solvency and sufficiency of the surety on the bond accepted by him, and can not excuse himself from liability by any showing of diligence, if the surety accepted prove to have been in fact insufficient. Wells on Replevin, Sec. 385; Cobbey on Replevin, Sec. 679; Gibbs v. Bull, 18 Johns. 437; Oxley v. Cowperthwaite, 1 Dall. (Pa.) 349; Pearce v. Humphreys, 14 Serg. & R. 25. And it has been held that the officer is not only answerable for the solvency and sufficiency of the surety when the bond was accepted, but as well for the solvency and sufficiency of the same at the time when the surety is called upon to respond to his obligations. Meyers v. Clark, 3 Watts & S. 535. The thirteenth section of chapter 119 of our statute provides against the latter construction by enacting, in effect that if the surety is sufficient when accepted, subsequent insolvency or insufficiency shall not operate to render the officer liable. But there are decisions which apply a construction to like statutes much less severe in the liability imposed upon the officer. In Mounson v. Redshaw, 1 Saund. 195, note in., it is said r “ If at the time of the taking of the bond the sureties were apparently responsible, the sheriff is not liable to an action for taking insufficient pledges.” See also Hindle v. Blades, 5 Taunton, 225; Scott v. Waithman, 3 Stark. N. P. C. 168; Jeffery v. Bastard, 4 Ad. & El. 823. In this State it would seem that the officer is held not to be an insurer of the solvency and sufficiency of the surety at the time of accepting the bond. In People v. Core, 85 Ill. 248, the court, while not having under consideration the solvency of a surety, yet discusses the liability of the officer in general, and intimates that it is to be determined by the degree of care and diligence exercised by him in examining into the sufficiency of the bond. In two later decisions, viz., People v. Robinson, 89 Ill. 159, and Robinson v. People, 8 Ill. App. 279, both the Supreme Court and this court indicate that the officer may be excused from liability by a sufficient showing of diligence, the using of the best means of information reasonably at his command, and the then apparent sufficiency of the surety when thus examined and accepted. In the case cited the Supreme Court said: “ It appears the sheriff resorted to the usual means to acquire a knowledge of his responsibility. He not only inquired of the neighbors, and of reliable men who knew the surety, and of the assessor, but he administered an oath to the surety, the effect of all which /was to satisfy the sheriff the surety was good. It is sufficient if' he takes security believed to be, and understood by well informed men to be, responsible. We can not think the sheriff was derelict in his duty in this particular. The evidence shows at the time Charles W. Jagerman signed the bond, he was good and sufficient. The sheriff can not be held to be an insurer.” And in the same suit this court said: “ The real point of the instruction was, excluding this matter of surplusage, that the plaintiff’s right of recovery was made dependent solely upon the question whether the bond was in fact good and sufficient. If this be so, then the sheriff is an insurer; but the law does not make him such, and only requires of him that he should be guilty of no omission of duty, and avail himself of the best means of information reasonably at his command, and exercise such sound judgment as a prudent man would use in important business affairs.” It is true that in the Robinson case the Supreme Court declares that the surety was in fact “ good and sufficient;” yet we can not interpret the decision as announcing any different rule than that announced by this court in the same case through the opinion of Mr. Justice Baker, viz., that the officer is not an insurer of the sufficiency of the surety, and is only liable if he fail in the exercise of diligence and care and use of information reasonably at command, and such exercise of sound judgment as a prudent man would use in important business affairs. Governed by these decisions, we must hold that the instructions in question are erroneous. We are relieved from any consideration of the questions of law raised by the second contention of appellants, by reason of the fact that there was a trial of the merits of the replevin suit, viz., the trial before the justice of the peace. We find it unnecessary to consider other questions raised by the briefs because of the view we take of the instructions given. For error in the giving of the instructions considered the judgment is reversed and the cause is remanded.